                  Case 3:17-cv-04344-JD Document 299 Filed 08/28/19 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     MICHAEL MCDONALD, et al.                                     3:17-cv-04344-JD
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   KILOO A/S, et al.                               )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Kaveri Vaid                           , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Kiloo A/S                          in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Daralyn J. Durie                        an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Durie Tangri LLP, 530 Molino Street, Suite 111      Durie Tangri LLP, 217 Leidesdorff Street, San
14    Los Angeles, CA 90013                               Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (213) 992-4499                                      (415) 362-6666
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kvaid@durietangri.com                               ddurie@durietangri.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5231436      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/28/19                                               Kaveri Vaid
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kaveri Vaid                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication    on with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: August 29, 2019
                                                           UNITED STATES         xxxxxxxxxx JUDGE
                                                                      ES DISTRICT/MAGISTRATE
                                                                         DISTRICT/M
                                                                                 /M

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
